

 
 

--------------------------------------------------------------------------------

 
 Exhibit 10.3

 
 
 
 
 
SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT
 
THIS SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT is dated as of February
5, 2008, among CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“Credit Suisse”) and BANK
OF AMERICA, N.A., in their capacities as administrative agent and collateral
agent under the Term Credit Agreement and the Revolving Credit Agreement (as
defined below), respectively, and BANK OF AMERICA, N.A., in its capacity as
administrative agent and collateral agent under the Bridge Loan Credit Agreement
(as defined below), and each Other First Priority Lien Obligations Collateral
Agent (as defined below) from time to time party hereto, each in its capacity as
First Lien Agent, WELLS FARGO BANK, N.A., as Second Priority Notes Trustee,
BERRY PLASTICS GROUP, INC., a Delaware corporation (“Holdings”), Berry Plastics
Corporation, a Delaware corporation, as a borrower under the Term Credit
Agreement (as defined below), a borrower under the Revolving Credit Agreement
(as defined below), and a borrower under the Bridge Loan Credit Agreement (the
“Company”), each Subsidiary of the Company listed on Schedule I hereto or that
becomes a party hereto pursuant to Section 8.21 below.
 
A.  WHEREAS, the Company is party to: i) the Second Amended and Restated Term
Loan Credit Agreement dated as of April 3, 2007 (as amended, amended and
restated, replaced, refinanced, supplemented or otherwise modified from time to
time, the “Term Credit Agreement”) among Holdings, the Company, the lenders
party thereto from time to time, Credit Suisse, Cayman Islands Branch, as
administrative agent, Deutsche Bank Securities Inc., as syndication agent, and
Banc of America, Securities LLC, Citigroup Global Markets Inc., Goldman Sachs
Credit Partners L.P., J.P. Morgan Securities Inc. and Lehman Brothers Inc., as
co-documentation agents, ii) the Second Amended and Restated Revolving Credit
Agreement dated as of April 3, 2007 (as amended, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Revolving
Credit Agreement” and together with the Term Credit Agreement individually and
collectively referred to as the “Credit Agreement”) among Holdings, the Company,
the lenders party thereto from time to time, Bank of America, N.A., as
administrative agent, Goldman Sachs Credit Partners L.P, as syndication agent
and Credit Suisse Securities (USA) LLC, Citigroup Global Markets Inc., Deutsche
Bank AG New York Branch, J.P. Morgan Securities Inc. and Lehman Brothers Inc.,
as co-documentation agents, and iii) the Senior Secured Bridge Loan Credit
Agreement dated as of February 5, 2007 (as amended, amended and restated,
replaced, refinanced, supplemented or otherwise modified from time to time, the
“Bridge Loan Credit Agreement”) among the Company, the lenders party thereto
from time to time, Bank of America, N.A., as administrative agent, Goldman Sachs
Credit Partners L.P., as syndication agent and Lehman Brothers Inc., as
documentation agent and may become a party to Other First Priority Lien
Obligations Credit Documents;
 
B.  WHEREAS, the Company is party to the Indenture dated as of September 20,
2006 (as amended, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Second Priority Senior Secured Notes
Indenture”), under which the Second Lien Fixed Rate Notes and the Second Lien
Floating Rate Notes were
 

 
6488593
 
 

--------------------------------------------------------------------------------

 
 
issued, among the Company, as obligor, the note guarantors as set forth therein
(the “Note Guarantors”) and Wells Fargo Bank, N.A., as Trustee;
 
C.  WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties
hereunder and that this Agreement be amended and restated in its entirety on the
date hereof; and
 
D.  WHEREAS, the parties to this Agreement (other than Bank of America, N.A., as
Bridge Loan Administrative Agent and Bridge Loan Collateral Agent) are parties
to that certain Amended and Restated Intercreditor Agreement by and among Credit
Suisse and Bank of America, as first lien agents, Wells Fargo Bank, N.A., as
trustee, Holdings, the Company and certain subsidiaries of the Company and
intend that this Agreement amend and restate such agreement.
 
Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
SECTION 1.
Definitions.

 
1.1           Defined Terms
 
. As used in this Agreement, the following terms have the meanings specified
below:
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
 
“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
 
“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.
 
“Closing Date” shall mean February 5, 2008.
 
“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Second
Priority Collateral, including without limitation any assets in which the First
Lien Agents are automatically deemed to have a Lien pursuant to the provisions
of Section 2.3.
 
“Company” shall have the meaning set forth in the preamble.
 
“Comparable Second Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Grantor.
 
“Credit Agreement” shall have the meaning set forth in the recitals.
 
“Domestic Subsidiary” shall have the meaning set forth in the Term Credit
Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
“DIP Financing” shall have the meaning set forth in Section 6.1.
 
“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of (a) all Obligations in respect of all outstanding Senior Lender
Claims and, with respect to letters of credit or letter of credit guaranties
outstanding thereunder, delivery of cash collateral or backstop letters of
credit in respect thereof in compliance with the Revolving Credit Agreement, in
each case after or concurrently with the termination of all commitments to
extend credit thereunder and (b) any other Senior Lender Claims that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid; provided that the Discharge of Senior Lender Claims shall
not be deemed to have occurred if such payments are made with the proceeds of
other Senior Lender Claims that constitute an exchange or replacement for or a
refinancing of such Obligations or Senior Lender Claims. In the event the Senior
Lender Claims are modified and the Obligations are paid over time or otherwise
modified pursuant to Section 1129 of the Bankruptcy Code, the Senior Lender
Claims shall be deemed to be discharged when the final payment is made, in cash,
in respect of such indebtedness and any obligations pursuant to such new
indebtedness shall have been satisfied.
 
“First Lien Agent” shall mean each of (a) Credit Suisse, Cayman Islands Branch,
in its capacity as administrative agent and collateral agent for the Senior
Lenders under the Term Credit Agreement and the other Senior Lender Documents
entered into pursuant to the Term Credit Agreement, together with its successors
in such capacity, (b) Bank of America, N.A., in its capacity as administrative
agent and collateral agent for the Senior Lenders under the Revolving Credit
agreement and the other Senior Lender Documents entered into pursuant to the
Revolving Credit Agreement, together with its successors in such capacity, (c)
Bank of America, N.A. in its capacity as administrative agent and collateral
agent for the Bridge Loan Secured Parties under the Bridge Loan Credit Agreement
and the other Bridge Loan Security Documents entered into pursuant to the Bridge
Loan Credit Agreement, together with its successors in such capacity and (d) any
Other First Priority Lien Obligations Collateral Agent and any Other First
Priority Lien Obligations Administrative Agent.
 
“Future Second Lien Indebtedness” shall mean Indebtedness or Obligations (other
than Noteholder Claims) of the Company and its Subsidiaries that are to be
equally and ratably secured with the Noteholder Claims and are so designated by
the Company as Future Second Lien Indebtedness; provided, however, that such
Future Second Lien Indebtedness is permitted to be so incurred in accordance
with any Senior Lender Documents and any Second Priority Documents, as
applicable.
 
“Grantors” shall mean the Company, Holdings and each of the Company’s
Subsidiaries that has executed and delivered a Second Priority Collateral
Document or a Senior Collateral Document.
 
“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Second Priority Senior Secured Notes
Indenture, the Credit Agreement, the Bridge Loan Credit Agreement or the Other
First Priority Lien Obligations Credit Documents.
 
“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee.
 

 
 

--------------------------------------------------------------------------------

 
 
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.
 
“Joinder Agreement” shall mean an agreement in form and substance substantially
similar to Exhibit A hereto, including with appropriate adjustments as permitted
by Section 8.22 hereof.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or an
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
 
“Loan Parties” shall mean Holdings, the Company and the Subsidiary Loan Parties.
 
“Note Guarantors” shall have the meaning set forth in the recitals.
 
“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.
 
“Noteholder Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Noteholder Claim.
 
“Noteholder Collateral Agreement” shall mean the Collateral Agreement dated as
of September 20, 2006, among the Company, certain other Grantors and the Trustee
in respect of the Second Priority Senior Secured Notes Indenture.
 
“Noteholder Collateral Documents” shall mean the Noteholder Collateral Agreement
and any other document or instrument pursuant to which a Lien is granted by any
Grantor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.
 
“Noteholder Documents” shall mean (a) the Second Priority Senior Secured Notes
Indenture, the Notes, the Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or governing any Obligations
thereunder.
 
“Notes” shall mean (a) (i) the initial $525,000,000 in aggregate principal
amount of 87/8% second priority senior secured fixed rate notes due 2014 and
(ii) the initial $225,000,000 in aggregate principal amount of second priority
senior secured floating rate notes due 2014, each issued by the Company pursuant
to the Second Priority Senior Secured Notes Indenture, (b) the exchange notes
issued in exchange therefor as contemplated by the Registration Rights Agreement
dated as of September 20, 2006, among the Company, certain
 

 
 

--------------------------------------------------------------------------------

 
 
of the Company’s Subsidiaries and the initial purchasers party thereto and (c)
any additional notes issued under the Second Priority Senior Secured Notes
Indenture by the Company, to the extent permitted by the Second Priority Senior
Secured Notes Indenture, the Credit Agreement, the Bridge Loan Credit Agreement,
the Other First Priority Lien Obligations Credit Documents, any other Senior
Lender Documents and any Second Priority Document, as applicable.
 
“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including, without limitation,
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency or Liquidation Proceeding.
Without limiting the generality of the foregoing, the Obligations of any Grantor
under any Senior Lender Document or Second Priority Document include the
obligations to pay principal, interest (including interest accrued on or
accruing after the commencement of any Insolvency or Liquidation Proceeding,
whether or not a claim for post-filing interest is allowed in such proceeding)
or premium on any Indebtedness, letter of credit commissions (if applicable),
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Grantor to reimburse any amount in respect of any
of the foregoing that any Senior Lender or Second Priority Secured Party, in its
sole discretion, many elect to pay or advance on behalf of such Grantor.
 
“Officers’ Certificate” shall have the meaning set forth in the Second Priority
Senior Secured Notes Indenture.
 
“Person” shall mean an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
 
“Pledged Collateral” shall mean the Common Collateral in the possession of any
First Lien Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code.
 
“Recovery” shall have the meaning set forth in Section 6.4.
 
“Required Lenders” shall mean, with respect to any Senior Lender Documents,
those Senior Lenders the approval of which is required to approve an amendment
or modification of, termination or waiver of any provision of or consent to any
departure from such Senior Lender Documents (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Senior Lender Documents).
 
“Second Lien Fixed Rate Notes” shall mean the Borrower’s 87/8% Second Priority
Senior Secured Notes due 2014, issued pursuant to the Second Priority Senior
Secured Notes Indenture and any notes issued by the Company in exchange for, and
as contemplated by, the Second Lien Fixed Rate Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Fixed Rate Notes.
 
“Second Lien Floating Rate Notes” shall mean the Borrower’s floating rate Second
Priority Senior Secured Notes due 2014, issued pursuant to the Second Priority
Senior Secured Notes Indenture and any notes issued by the Company in exchange
for, and as
 

 
 

--------------------------------------------------------------------------------

 
 
contemplated by, the Second Lien Floating Rate Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Floating Rate Notes.
 
“Second Priority Agents” shall mean (a) the Trustee as agent for the Indenture
Secured Parties and (b) the collateral agent for any Future Second Lien
Indebtedness (including the Trustee).
 
“Second Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second Priority Documents,
including all fees and expenses of the collateral agent for any Future Second
Lien Indebtedness.
 
“Second Priority Collateral” shall mean the Noteholder Collateral and all of the
assets of any Grantor, whether real, personal or mixed, with respect to which a
Lien is granted as security for any Future Second Lien Indebtedness.
 
“Second Priority Collateral Agreements” shall mean the Noteholder Collateral
Agreement and any comparable agreement with respect to any Future Second Lien
Indebtedness.
 
“Second Priority Collateral Documents” shall mean the Noteholder Collateral
Documents and any other agreement, document or instrument pursuant to which a
Lien is now or hereafter granted securing any Second Priority Claims or under
which rights or remedies with respect to such Liens are at any time governed.
 
“Second Priority Designated Agent” shall mean such agent or trustee as is
designated “Second Priority Designated Agent” by Second Priority Secured Parties
holding a majority in principal amount of the Second Priority Claims then
outstanding; it being understood that as of the date of this Agreement and for
so long as any Obligations under the Second Priority Senior Secured Notes
Indenture remain outstanding, the Trustee shall be so designated Second Priority
Designated Agent.
 
“Second Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second Lien
Indebtedness.
 
“Second Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second Priority Claims.
 
“Second Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second Priority Claims, including the collateral
agent for any Future Second Lien Indebtedness.
 
“Second Priority Senior Secured Notes Indenture” shall have the meaning set
forth in the recitals.
 
“Secured Hedge Agreements” shall mean each Swap Agreement that (i) is in effect
on the Closing Date with a counterparty that is a Senior Lender or an Affiliate
of a Senior Lender as of the Closing Date or (ii) is entered into after the
Closing Date with any counterparty that is a Senior Lender or an Affiliate of a
Senior Lender at the time such Swap Agreement is entered into.
 
“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.
 

 
 

--------------------------------------------------------------------------------

 
 
“Senior Collateral Agreement” shall mean the Guarantee and Collateral Agreement
dated as of April 3, 2007, among the Company, the other Grantors, Holdings and
Credit Suisse, Cayman Islands Branch, and Bank of America, N.A. as collateral
agents for the secured parties referred to therein.
 
“Senior Collateral Documents” shall mean the Senior Collateral Agreement, the
Bridge Loan Security Agreement, the Other First Priority Lien Obligations
Security Documents and any security agreement, mortgage or other agreement,
document or instrument pursuant to which a Lien is now or hereafter granted
securing any Senior Lender Claims or under which rights or remedies with respect
to such Lien are at any time governed.
 
“Senior Fixed Collateral Intercreditor Agreement” shall mean the Senior Fixed
Lender Intercreditor Agreement, dated as of February 5, 2008, among Bank of
America, N.A., Credit Suisse, Cayman Islands Branch, Holdings, the Company and
the subsidiaries of the Company party thereto.
 
“Senior Lender Cash Management Obligations” shall mean, with respect to any
Grantor, the due and punctual payment and performance of all obligations of such
Grantor in respect of overdrafts and related liabilities owed to a Senior Lender
under the Revolving Credit Agreement or any of its Affiliates (or any other
Person designated by the Company as a provider of cash management services and
entitled to the benefit of the Senior Collateral Agreement) and arising from
cash management services (including treasury, depository, overdraft, credit or
debit card, electronic funds transfer, Automated Clearing House services and
other cash management arrangements).
 
“Senior Lender Claims” shall mean all Obligations arising under the Credit
Agreement, the Bridge Loan Credit Agreement, the Other First Priority Lien
Obligations Credit Documents and any other Senior Lender Documents, whether or
not such Obligations constitute Indebtedness, including, without limitation, (a)
Obligations arising under Secured Hedge Agreements, (b) Senior Lender Cash
Management Obligations and (c) Obligations under any credit agreement that is an
exchange or replacement for or an extension, increase or refinancing of any
other Senior Lender Claims. Senior Lender Claims shall include all interest and
expenses accrued or accruing (or that would, absent the commencement of an
Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Senior Lender Documents whether or not the claim for
such interest or expenses is allowed or allowable as a claim in such Insolvency
or Liquidation Proceeding.
 
“Senior Lender Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Lender Claim.
 
“Senior Lender Documents” shall mean the Term Loan Documents, the Revolving
Facility Documents, the Bridge Loan Documents, the Other First Priority Lien
Obligations Documents, the Senior Collateral Documents, the Senior Lender
Intercreditor Agreement, the Senior Fixed Collateral Intercreditor Agreement and
each of the other agreements, documents and instruments (including each
agreement, document or instrument providing for or evidencing a Senior Lender
Hedging Obligation or Senior Lender Cash Management Obligation) providing for,
evidencing or securing any Senior Lender Claim, including, without limitation,
any Obligation under the Credit Agreement and any other related
 

 
 

--------------------------------------------------------------------------------

 
 
document or instrument executed or delivered pursuant to any such document at
any time or otherwise evidencing or securing any Indebtedness arising under any
such document.
 
“Senior Lender Hedging Obligations” shall mean any Obligations under Secured
Hedge Agreements.
 
“Senior Lender Intercreditor Agreement” shall mean the Second Amended and
Restated Senior Lender Priority and Intercreditor Agreement dated as of February
5, 2008 among Credit Suisse, Cayman Islands Branch, as Term Facility
Administrative Agent and Term Facility Collateral Agent, Bank of America, N.A.,
as Revolving Facility Administrative Agent, Revolving Facility Collateral Agent,
Bridge Loan Administrative Agent and Bridge Loan Collateral Agent, Holdings, the
Company and certain subsidiaries of Holdings, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
the First Lien Agents.
 
“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the Credit
Agreement.
 
“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Company
on the Closing Date and (b) each Domestic Subsidiary of the Company that
becomes, or is required to become, a party to the Senior Collateral Agreement,
the Bridge Loan Security Agreement, any Other First Priority Lien Obligations
Security Agreements and this Agreement after the Closing Date.
 
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities (including,
for the avoidance of doubt, resin), equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Company or any of the
Subsidiaries shall be a Swap Agreement.
 
“Trustee” shall mean Wells Fargo Bank, N.A., in its capacity as trustee under
the Second Priority Senior Secured Notes Indenture and as collateral agent under
the Noteholder Collateral Documents, and its successors in such capacity.
 
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.
 
1.2           Terms Generally
 
. (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or
 

 
 

--------------------------------------------------------------------------------

 
 
otherwise modified in accordance with this Agreement, (b) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)           Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in the Senior Lender Intercreditor Agreement.
 
SECTION 2.
Lien Priorities.

 
2.1           Subordination of Liens
 
. Notwithstanding (i) the date, time, method, manner or order of filing or
recordation of any document or instrument or grant, attachment or perfection
(including any defect or deficiency or alleged defect or deficiency in any of
the foregoing) of any Liens granted to the Second Priority Secured Parties on
the Common Collateral or of any Liens granted to any First Lien Agent or Senior
Lenders on the Common Collateral, (ii) any provision of the UCC, the Bankruptcy
Code, or any applicable law or the Second Priority Documents or the Senior
Lender Documents, (iii) whether any First Lien Agent, either directly or through
agents, holds possession of, or has control over, all or any part of the Common
Collateral, (iv) the fact that any such Liens may be subordinated, voided,
avoided, invalidated or lapsed or (v) any other circumstance of any kind or
nature whatsoever, each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby agrees that: (a) any Lien on
the Common Collateral securing any Senior Lender Claims now or hereafter held by
or on behalf of any First Lien Agent or any Senior Lenders or any agent or
trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Common Collateral securing
any Second Priority Claims and (b) any Lien on the Common Collateral securing
any Second Priority Claims now or hereafter held by or on behalf of the Trustee
or any Second Priority Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Common Collateral securing any Senior Lender Claims. All Liens on
the Common Collateral securing any Senior Lender Claims shall be and remain
senior in all respects and prior to all Liens on the Common Collateral securing
any Second Priority Claims for all purposes, whether or not such Liens securing
any Senior Lender Claims are subordinated to any Lien securing any other
obligation of the Company, any other Grantor or any other Person.
 
2.2           Prohibition on Contesting Liens
 
. Each Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, and each First Lien Agent, for itself and on behalf of
each Senior Lender in respect of which it serves as First Lien Agent, agrees
that it shall not (and hereby waives any right to) take any action to challenge,
contest or support any other Person in contesting or challenging, directly or
indirectly, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, perfection, priority or enforceability of (a) a Lien
securing any Senior Lender Claims held (or purported to be held) by or on behalf
of any First Lien Agent or any of the Senior Lenders or any agent or trustee
therefor in any Senior Lender Collateral or (b) a Lien securing any Second
Priority Claims held (or purported to be held) by or on behalf of any Second
Priority Secured Party in the Common
 

 
 

--------------------------------------------------------------------------------

 
 
Collateral, as the case may be; provided, however, that nothing in this
Agreement shall be construed to prevent or impair the rights of any First Lien
Agent or any Senior Lender to enforce this Agreement (including the priority of
the Liens securing the Senior Lender Claims as provided in Section 2.1) or any
of the Senior Lender Documents.
 
2.3           No New Liens
 
. So long as the Discharge of Senior Lender Claims has not occurred, each Second
Priority Agent agrees, for itself and on behalf of each applicable Second
Priority Secured Party, whether or not any Insolvency or Liquidation Proceeding
has been commenced by or against the Company or any other Grantor, that it shall
not acquire or hold any Lien on any assets of the Company or any other Grantor
securing any Second Priority Claims that are not also subject to the
first-priority Lien in respect of the Senior Lender Claims under the Senior
Lender Documents. If any Second Priority Agent or any Second Priority Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on any
collateral that is not also subject to the first-priority Lien in respect of the
Senior Lender Claims under the Senior Lender Documents, then such Second
Priority Agent shall, without the need for any further consent of any party and
notwithstanding anything to the contrary in any other document, be deemed to
also hold and have held such lien for the benefit of the First Lien Agents as
security for the Senior Lender Claims (subject to the lien priority and other
terms hereof) and shall promptly notify each First Lien Agent in writing of the
existence of such Lien and in any event take such actions as may be requested by
any First Lien Agent to assign or release such Liens to the First Lien Agents
(and/or each of its designee) as security for the applicable Senior Lender
Claims.
 
2.4           Perfection of Liens
 
. Neither the First Lien Agents nor the Senior Lenders shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Common
Collateral for the benefit of the Second Priority Agents and the Second Priority
Secured Parties. The provisions of this Agreement are intended solely to govern
the respective Lien priorities as between the Senior Lenders and the Second
Priority Secured Parties and shall not impose on the First Lien Agents, the
Second Priority Agents, the Second Priority Secured Parties or the Senior
Lenders or any agent or trustee therefor any obligations in respect of the
disposition of proceeds of any Common Collateral which would conflict with prior
perfected claims therein in favor of any other Person or any order or decree of
any court or governmental authority or any applicable law.
 
2.5           Waiver of Marshalling
 
. Until the Discharge of Senior Lender Claims, the Second Priority Agent, on
behalf of itself and the Second Priority Secured Parties, agrees not to assert
and hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Common Collateral or any
other similar rights a junior secured creditor may have under applicable law.
 
SECTION 3.
Enforcement.

 
3.1           Exercise of Remedies.
 
(a)           So long as the Discharge of Senior Lender Claims has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (i) no Second Priority Agent or any
Second Priority Secured Party will (x) exercise or seek to exercise any rights
or remedies (including setoff or recoupment) with respect to any Common
Collateral or any other security in respect of any
 

 
 

--------------------------------------------------------------------------------

 
 
applicable Second Priority Claims, or exercise any right under any lockbox
agreement, control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement, or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure), contest, protest
or object to any foreclosure proceeding or action brought with respect to the
Common Collateral or any other collateral by any First Lien Agent or any Senior
Lender in respect of the Senior Lender Claims, the exercise of any right by any
First Lien Agent or any Senior Lender (or any agent or sub-agent on their
behalf) in respect of the Senior Lender Claims under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Second Priority Agent or any Second Priority Secured
Party either is a party or may have rights as a third party beneficiary, or any
other exercise by any such party, of any rights and remedies relating to the
Common Collateral or any other collateral under the Senior Lender Documents or
otherwise in respect of Senior Lender Claims, or (z) object to the forbearance
by the Senior Lenders from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Common
Collateral or any other collateral in respect of Senior Lender Claims and (ii)
except as otherwise provided herein, each First Lien Agent and the Senior
Lenders shall have the exclusive right to enforce rights, exercise remedies
(including setoff and the right to credit bid their debt) and make
determinations regarding the release, disposition or restrictions with respect
to the Common Collateral without any consultation with or the consent of any
Second Priority Agent or any Second Priority Secured Party; provided, however,
that (A) in any Insolvency or Liquidation Proceeding commenced by or against the
Company or any other Grantor, each Second Priority Agent may file a proof of
claim or statement of interest with respect to the applicable Second Priority
Claims and (B) each Second Priority Agent may take any action (not adverse to
the prior Liens on the Common Collateral securing the Senior Lender Claims, or
the rights of either First Lien Agent or the Senior Lenders to exercise remedies
in respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Common Collateral. In exercising rights and remedies with respect to the Senior
Lender Collateral, each First Lien Agent and the Senior Lenders may enforce the
provisions of the Senior Lender Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of Common Collateral or
other collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
lender under the uniform commercial code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.
 
(b)           So long as the Discharge of Senior Lender Claims has not occurred,
each Second Priority Agent, on behalf of itself and each applicable Second
Priority Secured Party, agrees that it will not take or receive any Common
Collateral or other collateral or any proceeds of Common Collateral or other
collateral in connection with the exercise of any right or remedy (including
setoff or recoupment) with respect to any Common Collateral or other collateral
in respect of the applicable Second Priority Claims. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior Lender
Claims has occurred, except as expressly provided in the proviso in clause (ii)
of Section 3.1(a), the sole right of the Second Priority Agents and the Second
Priority Secured Parties with respect to the Common Collateral or any other
collateral is to hold a Lien on the Common Collateral or such other collateral
in respect of the applicable Second Priority Claims pursuant to the Second
Priority Documents, as applicable, for the period and to the extent granted
therein and
 

 
 

--------------------------------------------------------------------------------

 
 
to receive a share of the proceeds thereof, if any, after the Discharge of
Senior Lender Claims has occurred.
 
(c)           Subject to the proviso in clause (ii) of Section 3.1(a) above, (i)
each Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, agrees that no Second Priority Agent or any Second
Priority Secured Party will take any action that would hinder any exercise of
remedies undertaken by any First Lien Agent or Senior Lenders with respect to
the Common Collateral or any other collateral under the Senior Lender Documents,
including any sale, lease, exchange, transfer or other disposition of the Common
Collateral or such other collateral, whether by foreclosure or otherwise, and
(ii) each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, hereby waives any and all rights it or any Second
Priority Secured Party may have as a junior lien creditor or otherwise to object
to the manner in which any First Lien Agent or Senior Lenders seek to enforce or
collect the Senior Lender Claims or the Liens granted in any of the Senior
Lender Collateral, regardless of whether any action or failure to act by or on
behalf of any First Lien Agent or Senior Lenders is adverse to the interests of
the Second Priority Secured Parties.
 
(d)           Each Second Priority Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any applicable Second Priority
Document shall be deemed to restrict in any way the rights and remedies of any
First Lien Agent or Senior Lenders with respect to the Senior Lender Collateral
as set forth in this Agreement and the Senior Lender Documents.
 
3.2           Cooperation
 
. Subject to the proviso in clause (ii) of Section 3.1(a), each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
agrees that, unless and until the Discharge of Senior Lender Claims has
occurred, it will not commence, or join with any Person (other than the Senior
Lenders and any First Lien Agent upon the request thereof) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Common Collateral or any other
collateral under any of the applicable Second Priority Documents or otherwise in
respect of the applicable Second Priority Claims relating to the Common
Collateral.
 
3.3           Actions Upon Breach
 
. If any Second Priority Secured Party, in contravention of the terms of this
Agreement, in any way takes, attempts to or threatens to take any action with
respect to the Common Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), this
Agreement shall create an irrebuttable presumption and admission by such Second
Priority Secured Party that relief against such Second Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief is
necessary to prevent irreparable harm to the Senior Lenders, it being understood
and agreed by the Trustee on behalf of each Second Priority Secured Party that
(i) the Senior Lenders’ damages from its actions may at that time be difficult
to ascertain and may be irreparable, and (ii) each Second Priority Secured Party
waives any defense that the Grantors and/or the Senior Lenders cannot
demonstrate damage and/or can be made whole by the awarding of damages.
 
SECTION 4.
Payments.

 
4.1           Application of Proceeds
 
. So long as the Discharge of Senior Lender Claims has not occurred, the Common
Collateral and any other collateral in respect of the Second Priority Claims or
proceeds thereof received in connection with the sale or other disposition of,
or
 

 
 

--------------------------------------------------------------------------------

 
 
collection on, such Common Collateral or other collateral upon the exercise of
remedies as a secured party, shall be applied by the First Lien Agents to the
Senior Lender Claims in such order as specified in the relevant Senior Lender
Documents until the Discharge of Senior Lender Claims has occurred. Upon the
Discharge of Senior Lender Claims, subject to Section 5.7 hereof, each of the
First Lien Agents shall deliver promptly to the Second Priority Designated Agent
any Common Collateral or proceeds thereof held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Second Priority
Designated Agent ratably to the Second Priority Claims in such order as
specified in the Second Priority Documents.
 
4.2           Payments Over.
 
 Any Common Collateral or other collateral in respect of the Second Priority
Claims or proceeds thereof received by any Second Priority Agent or any Second
Priority Secured Party in connection with the exercise of any right or remedy
(including setoff or recoupment) relating to the Common Collateral or such other
collateral prior to the Discharge of Senior Lender Claims shall be segregated
and held in trust for the benefit of and forthwith paid over to the Applicable
Collateral Agent (as such term is defined in the Senior Lender Intercreditor
Agreement) (and/or its designees) for the benefit of the Senior Lenders in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The First Lien Agents are each
hereby individually authorized to make any such endorsements as agent for any
Second Priority Agent or any such Second Priority Secured Party. This
authorization is coupled with an interest and is irrevocable.
 
SECTION 5.
Other Agreements.

 
5.1           Releases.
 
(a)           If, at any time any Grantor or the holder of any Senior Lender
Claim delivers notice to each Second Priority Agent that any specified Common
Collateral (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) (including for such purpose, in the case of
the sale of equity interests in any Subsidiary, any Common Collateral held by
such Subsidiary or any direct or indirect Subsidiary thereof) is (A) sold,
transferred or otherwise disposed of:
 
(i)           by the owner of such Common Collateral in a transaction permitted
under each Credit Agreement, the Bridge Loan Credit Agreement, the Other First
Priority Lien Obligations Credit Documents, the Second Priority Senior Secured
Notes Indenture and each other Senior Lender Document and Second Priority
Document (if any); or
 
(ii)           during the existence of any Event of Default under (and as
defined in) any Credit Agreement, the Bridge Loan Credit Agreement or the Other
First Priority Lien Obligations Credit Documents to the extent that any of the
First Lien Agents has consented to such sale, transfer or disposition;
 
(B) or otherwise released as permitted by each Credit Agreement, the Bridge Loan
Credit Agreement and the Other First Priority Lien Obligations Credit Documents,
 
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on
 

 
 

--------------------------------------------------------------------------------

 
such Common Collateral securing Senior Lender Claims are released and
discharged. Upon delivery to each Second Priority Agent of a notice from any
First Lien Agent stating that any release of Liens securing or supporting the
Senior Lender Claims has become effective (or shall become effective upon each
Second Priority Agent’s release) (whether in connection with a sale of such
assets by the relevant Grantor pursuant to the preceding sentence or otherwise),
each Second Priority Agent will promptly execute and deliver such instruments,
releases, termination statements or other documents confirming such release on
customary terms at the expense of the Company. In the case of the sale of all or
substantially all of the capital stock of a Grantor or any of its Subsidiaries,
the guarantee in favor of the Second Priority Secured Parties, if any, made by
such Grantor or Subsidiary will automatically be released and discharged as and
when, but only to the extent, the guarantee by such Grantor or Subsidiary of
Senior Lender Claims is released and discharged.
 
(b)           Each Second Priority Agent, for itself and on behalf of each
applicable Second Priority Secured Party, hereby irrevocably constitutes and
appoints each First Lien Agent and any officer or agent of such First Lien
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of each Second
Priority Agent or such holder or in such First Lien Agent’s own name, from time
to time in such First Lien Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.
 
(c)           Unless and until the Discharge of Senior Lender Claims has
occurred, each Second Priority Agent, for itself and on behalf of each
applicable Second Priority Secured Party, hereby consents to the application,
whether prior to or after a default, of proceeds of Common Collateral or other
collateral to the repayment of Senior Lender Claims pursuant to the Senior
Lender Intercreditor Agreement, the Senior Fixed Collateral Intercreditor
Agreement and the other Senior Lender Documents; provided that nothing in this
Section 5.1(c) shall be construed to prevent or impair the rights of the Second
Priority Agents or the Second Priority Secured Parties to receive proceeds in
connection with the Second Priority Claims not otherwise in contravention of
this Agreement.
 
5.2           Insurance
 
. Unless and until the Discharge of Senior Lender Claims has occurred, each
First Lien Agent and the Senior Lenders shall have the sole and exclusive right,
subject to the rights of the Grantors under the Senior Lender Documents, to
adjust settlement for any insurance policy covering the Common Collateral or any
other collateral in respect of the Second Priority Claims in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral or such other collateral. Unless and
until the Discharge of Senior Lender Claims has occurred, all proceeds of any
such policy and any such award if in respect of the Common Collateral or such
other collateral shall be paid (a) first, prior to the occurrence of the
Discharge of Senior Lender Claims, to the First Lien Agents for the benefit of
Senior Lenders pursuant to the terms of the Senior Lender Documents and the
Senior Lender Intercreditor Agreement, (b) second, after the occurrence of the
Discharge of Senior Lender Claims, to the Second Priority Agents for the benefit
of the Second Priority Secured Parties pursuant to the terms of the applicable
Second Priority Documents and (c) third, if no Second Priority Claims are
outstanding, to the owner of the subject property, such other person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
If any Second Priority Agent or any Second
 

 
 

--------------------------------------------------------------------------------

 
 
Priority Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to any First Lien Agent in accordance with the terms of
Section 4.2.
 
5.3           Amendments to Second Priority Collateral Documents.
 
(a)           So long as the Discharge of Senior Lender Claims has not occurred,
without the prior written consent of the First Lien Agents and the Required
Lenders, no Second Priority Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be prohibited by or inconsistent with any of the terms of this Agreement. Each
Second Priority Agent agrees that each applicable Second Priority Collateral
Document executed as of the date hereof shall include the following language (or
language to similar effect approved by the First Lien Agents):
 
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [applicable Second Priority Agent] pursuant to this
agreement are expressly subject and subordinate to the liens and security
interests granted to Bank of America, N.A. and Credit Suisse, Cayman Islands
Branch, as collateral agents (and their respective permitted successors), for
the benefit of the lenders referred to below, pursuant to the Guarantee and
Collateral Agreement dated as of April 3, 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time), from the
Company and the other “Pledgors” referred to therein, in favor of Bank of
America, N.A. and Credit Suisse, Cayman Islands Branch, as collateral agents and
to the liens and security interests granted to Bank of America, N.A. as the
Bridge Loan Collateral Agent pursuant to the Bridge Loan Guarantee and
Collateral Agreement dated as of February 5, 2008 (as amended, supplemented or
otherwise modified from time to time) [and] to the liens and security interests
granted to [Other First Priority Lien Obligations Collateral Agent] pursuant to
[Other First Priority Lien Obligations Security Document (as amended,
supplemented or otherwise modified from time to time)], and (ii) the exercise of
any right or remedy by the [applicable Second Priority Agent] hereunder is
subject to the limitations and provisions of the Second Amended and Restated
Intercreditor Agreement dated as of February 5, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among Credit Suisse, Cayman Islands Branch and Bank of
America, N.A. in their capacities as First Lien Agents, Wells Fargo Bank, N.A.,
Holdings, the Company and the subsidiaries party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
agreement, the terms of the Intercreditor Agreement shall govern.”
 
(b)           In the event that the First Lien Agents or the Senior Lenders
enter into any amendment, waiver or consent in respect of or replace any of the
Senior Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the First Lien
Agents, the Senior Lenders, the Company or any other Grantor thereunder
(including the release of any Liens in Senior Lender Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each Comparable Second Priority Collateral Document without the
consent of any Second Priority Agent or any Second Priority Secured Party and
without any action by any Second Priority Agent, the Company or any other
Grantor; provided, that such amendment, waiver or consent does not materially
adversely affect the rights of the Second Priority Secured Parties or the
interests of the Second Priority Secured Parties in the Second Priority
Collateral and not the other
 
 
 

--------------------------------------------------------------------------------

 
 
creditors of the Company or such Grantor, as the case may be, that have a
security interest in the affected collateral in a like or similar manner
(without regard to the fact that the Lien of such Senior Collateral Document is
senior to the Lien of the Comparable Second Priority Collateral Document). The
relevant First Lien Agent may give written notice of such amendment, waiver or
consent to each Second Priority Agent; provided that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Second Priority Collateral Document as set
forth in this Section 5.3(b).
 
(c)           Anything contained herein to the contrary notwithstanding, until
the Discharge of Senior Lender Claims has occurred, no Second Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into without the prior written consent of the First Lien Agents and,
without limitation on the foregoing, no Second Priority Collateral Document
shall be entered into unless the collateral covered thereby is also subject to a
perfected first-priority interest in favor of the First Lien Agents for the
benefit of the Senior Lenders pursuant to the Senior Collateral Documents.
 
5.4           Rights As Unsecured Creditors
 
. Notwithstanding anything to the contrary in this Agreement, the Second
Priority Agents and the Second Priority Secured Parties may exercise rights and
remedies as an unsecured creditor against the Company or any Subsidiary that has
guaranteed the Second Priority Claims in accordance with the terms of the
applicable Second Priority Documents and applicable law, in each case to the
extent not inconsistent with the provisions of this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Second Priority Agent or any Second
Priority Secured Party of the required payments of interest and principal so
long as such receipt is not the direct or indirect result of (a) the exercise by
any Second Priority Agent or any Second Priority Secured Party of rights or
remedies as a secured creditor in respect of Common Collateral or other
collateral or (b) enforcement in contravention of this Agreement of any Lien in
respect of Second Priority Claims held by any of them. In the event any Second
Priority Agent or any Second Priority Secured Party becomes a judgment lien
creditor or other secured creditor in respect of Common Collateral or other
collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of Second Priority Claims or otherwise, such judgment or other lien
shall be subordinated to the Liens securing Senior Lender Claims on the same
basis as the other Liens securing the Second Priority Claims are so subordinated
to such Liens securing Senior Lender Claims under this Agreement. Nothing in
this Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Agents or the Senior Lenders may have with respect to the Senior
Lender Collateral.
 
5.5           First Lien Agents as Gratuitous Bailees for Perfection.
 
(a)           Each First Lien Agent agrees to hold the Pledged Collateral that
is part of the Common Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for each
Second Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the Second
Priority Collateral Agreements, subject to the terms and conditions of this
Section 5.5 (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC).
 
(b)           In the event that any First Lien Agent (or its agent or bailees)
has Lien filings against Intellectual Property (as defined in the Senior
Collateral Agreement and the Bridge Loan Security Agreement) that is part of the
Common Collateral that are necessary for the
 

 
 

--------------------------------------------------------------------------------

 
 
perfection of Liens in such Common Collateral, such First Lien Agent agrees to
hold such Liens as gratuitous bailee for each Second Priority Agent and any
assignee solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the Second Priority Collateral Agreements, subject to the
terms and conditions of this Section 5.5.
 
(c)           Except as otherwise specifically provided herein (including
Sections 3.1 and 4.1), until the Discharge of Senior Lender Claims has occurred,
any First Lien Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the Senior Lender Intercreditor Agreement, the
Senior Fixed Collateral Intercreditor Agreement and the other Senior Lender
Documents as if the Liens under the Second Priority Collateral Documents did not
exist. The rights of the Second Priority Agents and the Second Priority Secured
Parties with respect to such Pledged Collateral shall at all times be subject to
the terms of this Agreement.
 
(d)           The First Lien Agents shall have no obligation whatsoever to any
Second Priority Agent or any Second Priority Secured Party to assure that the
Pledged Collateral is genuine or owned by the Grantors or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Common
Collateral except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Agents under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for each
Second Priority Agent for purposes of perfecting the Lien held by the Second
Priority Secured Parties.
 
(e)           The First Lien Agents shall not have by reason of the Second
Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of any Second Priority Agent or any Second
Priority Secured Party and the Second Priority Agents and the Second Priority
Secured Parties hereby waive and release the First Lien Agents from all claims
and liabilities arising pursuant to the First Lien Agents’ role under this
Section 5.5, as agent and gratuitous bailee with respect to the Common
Collateral.
 
(f)           Upon the Discharge of Senior Lender Claims, the relevant First
Lien Agent shall deliver to the Second Priority Designated Agent, to the extent
that it is legally permitted to do so, the remaining Pledged Collateral (if any)
and to the extent such Pledged Collateral is in the possession or control of
such First Lien Agent (or its agents or bailees) together with any necessary
endorsements (or otherwise allow the Second Priority Designated Agent to obtain
control of such Pledged Collateral) or as a court of competent jurisdiction may
otherwise direct. The Company shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the First Lien
Agents for loss or damage suffered by any First Lien Agent as a result of such
transfer except for loss or damage suffered by any First Lien Agent as a result
of its own willful misconduct, gross negligence or bad faith. The First Lien
Agents have no obligation to follow instructions from any Second Priority Agent
in contravention of this Agreement.
 
(g)           Neither the First Lien Agents nor the Senior Lenders shall be
required to marshal any present or future collateral security for the Company’s
or its Subsidiaries’ obligations to the First Lien Agents or the Senior Lenders
under the Credit Agreement, the Senior Collateral Documents or the Senior Lender
Intercreditor Agreement or any assurance of payment in respect thereof or to
resort to such collateral security or other assurances of payment in any
particular order, and all of their rights in respect of such collateral security
or any assurance of payment in respect thereof shall be cumulative and in
addition to all other rights, however existing or arising.
 

 
 

--------------------------------------------------------------------------------

 
 
5.6           Second Priority Designated Agent as Gratuitous Bailee for
Perfection.
 
(a)           Upon the Discharge of Senior Lender Claims, the Second Priority
Designated Agent agrees to hold the Pledged Collateral that is part of the
Common Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for the other Second Priority
Agents and any assignee solely for the purpose of perfecting the security
interest granted in such Pledged Collateral pursuant to the applicable Second
Priority Collateral Agreement, subject to the terms and conditions of this
Section 5.6.
 
(b)           In the event that the Second Priority Designated Agent (or its
agent or bailees) has Lien filings against Intellectual Property (as defined in
the Senior Collateral Agreement and the Bridge Loan Security Agreement) that is
part of the Common Collateral that are necessary for the perfection of Liens in
such Common Collateral, upon the Discharge of Senior Lender Claims, the Second
Priority Designated Agent agrees to hold such Liens as gratuitous bailee for the
other Second Priority Agents and any assignee solely for the purpose of
perfecting the security interest granted in such Liens pursuant to the
applicable Second Priority Collateral Agreement, subject to the terms and
conditions of this Section 5.6.
 
(c)           The Second Priority Designated Agent, in its capacity as
gratuitous bailee, shall have no obligation whatsoever to the other Second
Priority Agents to assure that the Pledged Collateral is genuine or owned by the
Grantors or to protect or preserve rights or benefits of any Person or any
rights pertaining to the Common Collateral except as expressly set forth in this
Section 5.6. The duties or responsibilities of the Second Priority Designated
Agent under this Section 5.6 upon the Discharge of Senior Lender Claims shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for the
other Second Priority Agents for purposes of perfecting the Lien held by the
applicable Second Priority Secured Parties.
 
(d)           The Second Priority Designated Agent shall not have by reason of
the Second Priority Collateral Documents or this Agreement or any other document
a fiduciary relationship in respect of the other Second Priority Agents (or the
Second Priority Secured Parties for which such other Second Priority Agents are
agents) and the other Second Priority Agents hereby waive and release the Second
Priority Designated Agent from all claims and liabilities arising pursuant to
the Second Priority Designated Agent’s role under this Section 5.6, as agent and
gratuitous bailee with respect to the Common Collateral.
 
(e)           In the event that the Second Priority Designated Agent shall cease
to be so designated the Second Priority Designated Agent pursuant to the
definition of such term, the then Second Priority Designated Agent shall deliver
to the successor Second Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any), together
with any necessary endorsements (or otherwise allow the successor Second
Priority Designated Agent to obtain control of such Pledged Collateral) or as a
court of competent jurisdiction may otherwise direct, and such successor Second
Priority Designated Agent shall perform all duties of the Second Priority
Designated Agent as set forth herein. The Company shall take such further action
as is required to effectuate the transfer contemplated hereto and shall
indemnify the Second Priority Designated Agent for loss or damage suffered by
the Second Priority Designated Agent as a result of such transfer except for
loss or damage suffered by the Second Priority Designated Agent as a result of
its own willful misconduct, gross negligence or bad faith. The Second Priority
Designated Agent has no obligation to follow instructions from the successor
Second Priority Designated Agent in contravention of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
5.7           Release Upon Discharge of Senior Lender Claims; No Release If
Event of Default; Reinstatement.
 
(a)           Except as otherwise provided in clause (b) of this Section 5.7,
upon the Discharge of Senior Lender Claims and the concurrent release of the
Liens securing Senior Lender Claims, the Liens in favor of the Second Priority
Secured Parties shall automatically be released and discharged.
 
(b)           Notwithstanding any other provisions contained in this Agreement,
if an Event of Default (as defined in the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document, as applicable) exists on the
date of Discharge of Senior Lender Claims, the Second Priority Liens on the
Second Priority Collateral securing the Second Priority Claims relating to such
Event of Default will not be released, except to the extent such Second Priority
Collateral or any portion thereof was disposed of in order to repay Senior
Lender Claims secured by such Second Priority Collateral, and thereafter the
applicable Second Priority Agent will have the right to foreclose upon such
Second Priority Collateral (but in such event, the Liens on such Second Priority
Collateral securing the applicable Second Priority Claims will be released when
such Event of Default and all other Events of Default under the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document, as
applicable, cease to exist).
 
(c)           If, at any time after the Discharge of Senior Lender Claims has
occurred, the Company incurs and designates any Senior Lender Claims, then such
Discharge of Senior Lender Claims shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Lender Claims), and the applicable
agreement governing such Senior Lender Claims shall automatically be treated as
the Credit Agreement for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Common Collateral set forth
herein and the granting by the First Lien Agents of amendments, waivers and
consents hereunder. Upon receipt of notice of such designation (including the
identity of any new First Lien Agent), each Second Priority Agent shall promptly
(i) enter into such documents and agreements (at the expense of the Company),
including amendments or supplements to this Agreement, as the Company or such
new First Lien Agent shall reasonably request in writing in order to provide the
new First Lien Agent the rights of the First Lien Agents contemplated hereby and
(ii) to the extent then held by any Second Priority Agent, deliver to either
First Lien Agent the Pledged Collateral that is Common Collateral together with
any necessary endorsements (or otherwise allow such First Lien Agent to obtain
possession or control of such Pledged Collateral).
 
SECTION 6.
Insolvency or Liquidation Proceedings.

 
6.1           Financing Issues
 
. If the Company or any other Grantor shall be subject to any Insolvency or
Liquidation Proceeding and any First Lien Agent shall desire to permit the use
of cash collateral or to permit the Company or any other Grantor to obtain
financing under Section 363 or Section 364 of Title 11 of the United States Code
or any similar provision in any Bankruptcy Law (“DIP Financing”), then each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that it will raise no objection to, and will not support
any objection to, and will not otherwise contest (a) such use of cash collateral
or DIP Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by Section 6.3) and, to the
extent the Liens securing the Senior Lender Claims under the Senior Lender
Documents are
 

 
 

--------------------------------------------------------------------------------

 
 
subordinated or pari passu with such DIP Financing, will subordinate its Liens
in the Common Collateral and any other collateral to such DIP Financing (and all
Obligations relating thereto) on the same basis as the other Liens securing the
Second Priority Claims are so subordinated to Liens securing Senior Lender
Claims under this Agreement, (b) any motion for relief from the automatic stay
or from any injunction against foreclosure or enforcement in respect of Senior
Lender Claims made by any First Lien Agent or any holder of Senior Lender
Claims, (c) any lawful exercise by any holder of Senior Lender Claims of the
right to credit bid Senior Lender Claims at any sale in foreclosure of Senior
Lender Collateral, (d) any other request for judicial relief made in any court
by any holder of Senior Lender Claims relating to the lawful enforcement of any
Lien on Senior Lender Collateral or (e) any order relating to a sale of assets
of any Grantor for which any First Lien Agent has consented that provides, to
the extent the sale is to be free and clear of Liens, that the Liens securing
the Senior Lender Claims and the Second Priority Claims will attach to the
proceeds of the sale on the same basis of priority as the Liens securing the
Senior Lender Collateral do to the Liens securing the Second Priority Collateral
in accordance with this Agreement.
 
6.2           Relief from the Automatic Stay
 
. Until the Discharge of Senior Lender Claims has occurred, each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
agrees that none of them shall seek relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Common
Collateral or any other collateral, without the prior written consent of all
First Lien Agents and Required Lenders.
 
6.3           Adequate Protection
 
. Each Second Priority Agent, on behalf of itself and each applicable Second
Priority Secured Party, agrees that none of them shall contest (or support any
other Person contesting) (a) any request by any First Lien Agent or Senior
Lenders for adequate protection or (b) any objection by any First Lien Agent or
Senior Lenders to any motion, relief, action or proceeding based on such First
Lien Agent’s or the Senior Lenders’ claiming a lack of adequate protection.
Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding, (i)
if the Senior Lenders (or any subset thereof) are granted adequate protection in
the form of additional collateral in connection with any DIP Financing or use of
cash collateral under Section 363 or Section 364 of Title 11 of the United
States Code or any similar Bankruptcy Law, then each Second Priority Agent, on
behalf of itself and any applicable Second Priority Secured Party, (A) may seek
or request adequate protection in the form of a replacement Lien on such
additional collateral, which Lien is subordinated to the Liens securing the
Senior Lender Claims and such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second Priority
Claims are so subordinated to the Liens securing Senior Lender Claims under this
Agreement and (B) agrees that it will not seek or request, and will not accept,
adequate protection in any other form, and (ii) in the event any Second Priority
Agent, on behalf of itself or any applicable Second Priority Secured Party,
seeks or requests adequate protection and such adequate protection is granted in
the form of additional collateral, then such Second Priority Agent, on behalf of
itself or each such Second Priority Secured Party, agrees that the First Lien
Agents shall also be granted a senior Lien on such additional collateral as
security for the applicable Senior Lender Claims and any such DIP Financing and
that any Lien on such additional collateral securing the Second Priority Claims
shall be subordinated to the Liens on such collateral securing the Senior Lender
Claims and any such DIP Financing (and all Obligations relating thereto) and any
other Liens granted to the Senior Lenders as adequate protection on the same
basis as the other Liens securing the Second Priority Claims are so subordinated
to such Liens securing Senior Lender Claims under this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
6.4           Avoidance Issues
 
. If any Senior Lender is required in any Insolvency or Liquidation Proceeding
or otherwise to turn over or otherwise pay to the estate of the Company or any
other Grantor (or any trustee, receiver or similar person therefor), because the
payment of such amount was declared to be fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then as
among the parties hereto the Senior Lender Claims shall be deemed to be
reinstated to the extent of such Recovery and to be outstanding as if such
payment had not occurred and the Senior Lenders shall be entitled to a Discharge
of Senior Lender Claims with respect to all such recovered amounts and shall
have all rights hereunder until such time. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.
 
6.5           Application
 
. This Agreement shall be applicable prior to and after the commencement of any
Insolvency or Liquidation Proceeding. All references herein to any Grantor shall
apply to any trustee for such Person and such Person as debtor in possession.
The relative rights as to the Common Collateral and other collateral and
proceeds thereof shall continue after the filing thereof on the same basis as
prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, any Grantor.
 
6.6           Waivers
 
. Until the Discharge of Senior Lender Claims has occurred, each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
(a) will not assert or enforce any claim under Section 506(c) of the United
States Bankruptcy Code senior to or on a parity with the Liens securing the
Senior Lender Claims for costs or expenses of preserving or disposing of any
Common Collateral or other collateral, and (b) waives any claim it may now or
hereafter have arising out of the election by any Senior Lender of the
application of Section 1111(b)(2) of the Bankruptcy Code.
 
SECTION 7.
Reliance; Waivers; etc.

 
7.1           Reliance
 
. The consent by the Senior Lenders to the execution and delivery of the Second
Priority Documents to which the Senior Lenders have consented and all loans and
other extensions of credit made or deemed made on and after September 20, 2006
by the Senior Lenders to the Company or any Subsidiary shall be deemed to have
been given and made in reliance upon this Agreement. Each Second Priority Agent,
on behalf of itself and each applicable Second Priority Secured Party,
acknowledges that it and the applicable Second Priority Secured Parties is not
entitled to rely on any credit decision or other decisions made by any First
Lien Agent or any Senior Lender in taking or not taking any action under the
applicable Second Priority Document or this Agreement.
 
7.2           No Warranties or Liability
 
. Neither any First Lien Agent nor any Senior Lender shall have been deemed to
have made any express or implied representation or warranty upon which the
Second Priority Agent or the Second Priority Secured Parties may rely, including
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any of the Senior Lender Documents, the ownership of any
Common Collateral or the perfection or priority of any Liens thereon. The Senior
Lenders will be entitled to manage and supervise their respective loans and
extensions of credit under the Senior Lender Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior Lenders may manage their loans and extensions of credit without regard to
any rights or interests that any Second Priority Agent or any of the Second
Priority Secured Parties have in the Common Collateral or otherwise, except as
otherwise provided in this Agreement. Neither any First Lien Agent nor any
Senior Lender shall have any duty to any Second Priority Agent or any Second
Priority Secured Party to act or refrain from acting in a manner that allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with the Company or any Subsidiary thereof (including the
Second Priority Documents), regardless of any knowledge thereof that they may
have or be charged with. Except as expressly set forth in this Agreement, the
First Lien Agents, the Senior Lenders, the Second Priority Agents and the Second
Priority Secured Parties have not otherwise made to each other, nor do they
hereby make to each other, any warranties, express or implied, nor do they
assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Second Priority Claims, the
Senior Lender Claims or any guarantee or security which may have been granted to
any of them in connection therewith, (b) the Company’s title to or right to
transfer any of the Common Collateral or (c) any other matter except as
expressly set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
7.3           Obligations Unconditional
 
. All rights, interests, agreements and obligations of the First Lien Agents and
the Senior Lenders, and the Second Priority Agents and the Second Priority
Secured Parties, respectively, hereunder shall remain in full force and effect
irrespective of:
 
(a)           any lack of validity or enforceability of any Senior Lender
Documents or any Second Priority Documents;
 
(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Lender Claims or Second Priority
Claims, or any amendment or waiver or other modification, including any increase
in the amount thereof, whether by course of conduct or otherwise, of the terms
of the Credit Agreement or any other Senior Lender Document or of the terms of
the Second Priority Senior Secured Notes Indenture or any other Second Priority
Document;
 
(c)           any exchange of any security interest in any Common Collateral or
any other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior Lender
Claims or Second Priority Claims or any guarantee thereof;
 
(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
 
(e)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Senior Lender Claims, or of any Second Priority Agent or any Second Priority
Secured Party in respect of this Agreement.
 
SECTION 8.
Miscellaneous.

 
8.1           Conflicts
 
. Subject to Section 8.19, in the event of any conflict between the provisions
of this Agreement and the provisions of any Senior Lender Document or any Second
Priority Document, the provisions of this Agreement shall govern.
 
 
 

--------------------------------------------------------------------------------

 
8.2           Continuing Nature of this Agreement; Severability
 
. Subject to Section 6.4, this Agreement shall continue to be effective until
the Discharge of Senior Lender Claims shall have occurred or such later time as
all the Obligations in respect of the Second Priority Claims shall have been
paid in full. This is a continuing agreement of lien subordination and the
Senior Lenders may continue, at any time and without notice to each Second
Priority Agent or any Second Priority Secured Party, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any other Grantor constituting Senior Lender Claims in reliance hereon. The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.3           Amendments; Waivers
 
. No amendment, modification or waiver of any of the provisions of this
Agreement by any Second Priority Agent or any First Lien Agent shall be deemed
to be made unless the same shall be in writing signed on behalf of the party
making the same or its authorized agent and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time. The
Company and the other Grantors shall not have any right to consent to or approve
any amendment, modification or waiver of any provision of this Agreement except
to the extent their rights are affected. Notwithstanding anything in this
Section 8.3 to the contrary, this Agreement may be amended from time to time at
the request of the Company, at the Company’s expense, and without the consent of
any Second Priority Agent, any First Lien Agent, any Senior Lender or any Second
Priority Secured Party to (i) add other parties holding Future Second Lien
Indebtedness (or any agent or trustee therefor) to the extent such Indebtedness
is not prohibited by the Credit Agreement, the Bridge Loan Credit Agreement, the
Other First Priority Lien Obligations Credit Documents, the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document governing
Future Second Lien Indebtedness, (ii) add other parties holding Obligations
arising under the Other First Priority Lien Obligations Credit Documents (or any
agent or trustee thereof) to the extent such Obligations are not prohibited by
the Credit Agreement, the Bridge Loan Credit Agreement, the Other First Priority
Lien Obligations Credit Documents, the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document governing Future Second Lien
Indebtedness and (iii) in the case of Future Second Lien Indebtedness, (a)
establish that the Lien on the Common Collateral securing such Future Second
Lien Indebtedness shall be junior and subordinate in all respects to all Liens
on the Common Collateral securing any Senior Lender Claims and shall share in
the benefits of the Common Collateral equally and ratably with all Liens on the
Common Collateral securing any Second Priority Claims, and (b) provide to the
holders of such Future Second Lien Indebtedness (or any agent or trustee
thereof) the comparable rights and benefits (including any improved rights and
benefits that have been consented to by the First Lien Agents) as are provided
to the holders of Second Priority Claims under this Agreement. Any such
additional party, each First Lien Agent and each Second Priority Agent shall be
entitled to rely on the determination of officers of the Company that such
modifications do not violate the Credit Agreement, the Bridge Loan Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture or any other Second Priority
Document governing Future Second Lien Indebtedness if such determination is set
forth in an Officers’ Certificate delivered to such party, the First Lien Agents
and each Second Priority Agent; provided, however, that such determination will
not affect whether or not the Company has complied with its undertakings in the
Credit Agreement, the Bridge Loan Credit Agreement, the Other First Priority
Lien Obligations Credit Documents, the Senior Collateral Documents, the Second
Priority Senior Secured Notes Indenture, any other Second Priority Document
governing Future Second Lien Indebtedness, the Second Priority Collateral
Documents or this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
8.4           Information Concerning Financial Condition of the Company and
the  Subsidiaries
 
. Neither any First Lien Agent nor any Senior Lender shall have any obligation
to the Second Priority Agent or any Second Priority Secured Party to keep the
Second Priority Agent or any Second Priority Secured Party informed of, and the
Second Priority Agent and the Second Priority Secured Parties shall not be
entitled to rely on the First Lien Agents or the Senior Lenders with respect to,
(a) the financial condition of the Company and the Subsidiaries and all
endorsers and/or guarantors of the Second Priority Claims or the Senior Lender
Claims and (b) all other circumstances bearing upon the risk of nonpayment of
the Second Priority Claims or the Senior Lender Claims. The First Lien Agents,
the Senior Lenders, each Second Priority Agent and the Second Priority Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that any First Lien Agent, any Senior Lender, any Second
Priority Agent or any Second Priority Secured Party, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and the First Lien Agents, the Senior Lenders, the Second Priority Agents
and the Second Priority Secured Parties shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (x)
to provide any additional information or to provide any such information on any
subsequent occasion, (y) to undertake any investigation or (z) to disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
 
8.5           Subrogation
 
. Each Second Priority Agent, on behalf of itself and each applicable Second
Priority Secured Party, hereby waives any rights of subrogation it may acquire
as a result of any payment hereunder until the Discharge of Senior Lender Claims
has occurred.
 
8.6           Application of Payments
 
. Except as otherwise provided herein, all payments received by the Senior
Lenders may be applied, reversed and reapplied, in whole or in part, to such
part of the Senior Lender Claims as the Senior Lenders, in their sole
discretion, deem appropriate, consistent with the terms of the Senior Lender
Documents. Except as otherwise provided herein, each Second Priority Agent, on
behalf of itself and each applicable Second Priority Secured Party, assents to
any such extension or postponement of the time of payment of the Senior Lender
Claims or any part thereof and to any other indulgence with respect thereto, to
any substitution, exchange or release of any security that may at any time
secure any part of the Senior Lender Claims and to the addition or release of
any other Person primarily or secondarily liable therefor.
 
8.7           Consent to Jurisdiction; Waivers
 
. The parties hereto consent to the nonexclusive jurisdiction of any state or
federal court located in New York, New York (the “New York Courts”), and consent
that all service of process may be made by registered mail directed to such
party as provided in Section 8.8 for such party. Service so made shall be deemed
to be completed three days after the same shall be posted as aforesaid. The
parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. Each of the parties hereto waives
any right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto in connection with the subject matter hereof. Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement in the courts of any jurisdiction, except
that each Loan Party, each Second Priority Secured Party and each Second
Priority Agent agrees that (a) it will not bring any such action or proceeding
in any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the holders of Senior Lender Claims and Second
Priority Claims who would be affected by any such action or proceeding have
contacts with the State of New York than any other jurisdiction), and (b) in any
such action or proceeding brought against any Second Priority Agent or any Loan
Party or any Second Priority Secured Party in any other court, it will not
assert any cross-claim, counterclaim or setoff, or seek any other affirmative
relief, except to the extent that the failure to assert the same will preclude
such Loan Party or such Second Priority Secured Party from asserting or seeking
the same in the New York Courts.
 
 
 

--------------------------------------------------------------------------------

 
8.8           Notices
 
. All notices to the Second Priority Secured Parties and the Senior Lenders
permitted or required under this Agreement may be sent to the Trustee, the First
Lien Agents or any Second Priority Agent as provided in the Second Priority
Senior Secured Notes Indenture, the Credit Agreement, the Bridge Loan Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, the other
relevant Senior Lender Documents or the other relevant Second Priority
Documents, as applicable. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. The
First Lien Agents hereby agree to promptly notify each Second Priority Agent
upon payment in full in cash of all Indebtedness under the applicable Senior
Lender Documents (except for contingent indemnities and cost and reimbursement
obligations to the extent no claim therefor has been made).
 
8.9           Further Assurances
 
. Each of the Second Priority Agents, on behalf of itself and each applicable
Second Priority Secured Party, and each applicable First Lien Agent, on behalf
of itself and each Senior Lender, agrees that each of them shall take such
further action and shall execute and deliver to each other First Lien Agent and
the Senior Lenders such additional documents and instruments (in recordable
form, if requested) as each other First Lien Agent or the Senior Lenders may
reasonably request, at the expense of the Company, to effectuate the terms of
and the lien priorities contemplated by this Agreement.
 
8.10           Governing Law
 
. This Agreement has been delivered and accepted in and shall be deemed to have
been made in New York, New York and shall be interpreted, and the rights and
liabilities of the parties bound hereby determined, in accordance with the laws
of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
8.11           Binding on Successors and Assigns
 
. This Agreement shall be binding upon the First Lien Agents, the Senior
Lenders, the Second Priority Agents, the Second Priority Secured Parties,
Holdings, the Company, the Company’s Subsidiaries party hereto and their
respective permitted successors and assigns.
 
8.12           Specific Performance
 
. Each First Lien Agent may demand specific performance of this Agreement. Each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense that might be asserted to bar the remedy of
specific performance in any action that may be brought by either First Lien
Agent.
 
8.13           Section Titles
 
. The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of this
Agreement.
 
8.14           Counterparts
 
. This Agreement may be executed in one or more counterparts, including by means
of facsimile, each of which shall be an original and all of which shall together
constitute one and the same document.
 
8.15           Authorization
 
. By its signature, each Person executing this Agreement on behalf of a party
hereto represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement. The First Lien Agents represent and
warrant that this Agreement is binding upon the Senior Lenders. The Trustee
represents and warrants that this Agreement is binding upon the Indenture
Secured Parties.
 
8.16           No Third Party Beneficiaries; Successors and Assigns
 
. This Agreement and the rights and benefits hereof shall inure to the benefit
of, and be binding upon, each of the parties hereto and their respective
successors and assigns and shall inure to the benefit of each of, and be binding
upon, the holders of Senior Lender Claims and Second Priority Claims. No other
Person shall have or be entitled to assert rights or benefits hereunder.
 
8.17           Effectiveness
 
. This Agreement shall become effective when executed and delivered by the
parties hereto. This Agreement shall be effective both before and after the
commencement of any Insolvency or Liquidation Proceeding. All references to the
Company or any other Grantor shall include the Company or any other Grantor as
debtor and debtor-in-possession and any receiver or trustee for the Company or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.
 
8.18           First Lien Agents and Second Priority Agents
 
. It is understood and agreed that (a) Credit Suisse, Cayman Islands Branch, is
entering into this Agreement in its capacity as administrative agent under the
Term Credit Agreement and the provisions of Article VIII of the Term Credit
Agreement applicable to Credit Suisse, Cayman Islands Branch, as administrative
agent thereunder shall also apply to Credit Suisse, Cayman Islands Branch, as
First Lien Agent hereunder, (b) Bank of America, N.A. is entering into this
Agreement in its capacity as administrative agent under the Revolving Credit
Agreement and the provisions of Article VIII of the Revolving Credit Agreement
applicable to Bank of America, N.A. as administrative agent thereunder shall
also apply to Bank of America, N.A. as First Lien Agent hereunder, (c) Bank of
America, N.A. is entering into this Agreement in its capacity as Bridge Loan
Administrative Agent and Bridge Loan Collateral Agent and the provisions of
Article VIII of the Bridge Loan Credit Agreement applicable to Bank of America,
N.A., as administrative agent and collateral agent thereunder shall also apply
to Bank of America, N.A., as Bridge Loan Administrative Agent and Bridge Loan
Collateral Agent hereunder and (d) Wells Fargo Bank, N.A. is entering into this
Agreement in its capacity as Trustee, and the provisions of Article 7 of the
Second Priority Senior Secured Notes Indenture applicable to the trustee
thereunder shall also apply to the Trustee hereunder.
 
 
 

--------------------------------------------------------------------------------

 
8.19           Relative Rights
 
. Notwithstanding anything in this Agreement to the contrary (except to the
extent contemplated by Section 5.3(b)), nothing in this Agreement is intended to
or will (a) amend, waive or otherwise modify the provisions of the Credit
Agreement, the Bridge Loan Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Second Priority Senior Secured Notes Indenture
or any other Senior Lender Documents or Second Priority Documents entered into
in connection with the Credit Agreement, the Bridge Loan Credit Agreement, the
Other First Priority Lien Obligations Credit Documents, the Second Priority
Senior Secured Notes Indenture or any other Senior Lender Document or Second
Priority Document or permit Holdings, the Company or any Subsidiary to take any
action, or fail to take any action, to the extent such action or failure would
otherwise constitute a breach of, or default under, the Credit Agreement or any
other Senior Lender Documents entered into in connection with the Credit
Agreement, the Bridge Loan Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Second Priority Senior Secured Notes Indenture
or any other Second Priority Documents, (b) change the relative priorities of
the Senior Lender Claims or the Liens granted under the Senior Lender Documents
on the Common Collateral (or any other assets) as among the Senior Lenders, (c)
otherwise change the relative rights of the Senior Lenders in respect of the
Common Collateral as among such Senior Lenders or (d) obligate Holdings, the
Company or any Subsidiary to take any action, or fail to take any action, that
would otherwise constitute a breach of, or default under, the Credit Agreement,
the Bridge Loan Credit Agreement, the Other First Priority Lien Obligations
Credit Documents or any other Senior Lender Document entered into in connection
with the Credit Agreement, the Bridge Loan Credit Agreement, the Other First
Priority Lien Obligations Credit Documents, the Second Priority Senior Secured
Notes Indenture or any other Second Priority Documents. As among the respective
First Lien Agents, nothing in this Agreement shall alter the respective rights,
priorities and obligations of the First Lien Agents under the Senior Lender
Intercreditor Agreement or the Senior Fixed Collateral Intercreditor Agreement.
 
8.20           References
 
. Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any Section, clause, paragraph, definition or other
provision of the Second Priority Senior Secured Notes Indenture (including any
definition contained therein) shall be deemed to be a reference to such Section,
clause, paragraph, definition or other provision as in effect on the date of
this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer to such Section, clause, paragraph or
other provision of the Second Priority Senior Secured Notes Indenture, as
applicable (including any definition contained therein), as amended or modified
from time to time if such amendment or modification has been (1) made in
accordance with the Second Priority Senior Secured Notes Indenture, and (2)
approved in writing by, or on behalf of, the requisite Senior Lenders as are
needed under the terms of the Credit Agreement and the Bridge Loan Credit
Agreement and the Other First Priority Lien Obligations Credit Documents, to
approve such amendment or modification.
 
8.21           Supplements
 
. Upon the execution by any Subsidiary of the Company of a supplement hereto in
form and substance satisfactory to the First Lien Agent, such Subsidiary shall
be a party to this Agreement and shall be bound by the provisions hereof to the
same extent as the Company and each other Grantor are so bound.
 
 
 

--------------------------------------------------------------------------------

 
8.22           Joinder Requirements
 
. The Company may designate additional obligations as Other First Priority Lien
Obligations or Future Second Lien Indebtedness only if the incurrence of such
obligations is permitted under each of the Revolving Credit Agreement, Term Loan
Credit Agreement, the Bridge Loan Credit Agreement, the Second Priority Senior
Secured Notes Indenture, the Senior Lender Intercreditor Agreement, the Senior
Fixed Collateral Intercreditor Agreement and this Agreement. If so permitted,
the Company shall (i) notify each First Lien Agent and Second Priority Agent in
writing of such designation and (ii) cause the applicable Other First Priority
Lien Obligations Administrative Agent and the applicable Other First Priority
Lien Obligations Collateral Agent or the administrative agent or trustee and
collateral agent for such Future Second Lien Indebtedness to execute and deliver
to each First Lien Agent and Second Priority Agent, a Joinder Agreement
substantially in the form of Exhibit A hereto (with appropriate adjustments in
the case of Future Second Lien Indebtedness).
 
[Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

EXECUTION COPY
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Term Facility Administrative Agent, Term Facility
Collateral Agent and as First Lien Agent
 
By:
   
Name:
 
Title:
By:
   
Name:
 
Title:
Address: Eleven Madison Avenue, New York, NY
10010, Attention: Agency Group
Telecopier: (212) 325-8304


Intercreditor Agreement Signature Page
6488593
 
 

--------------------------------------------------------------------------------

 

 
 
BANK OF AMERICA, N.A.
as Revolving Facility Administrative Agent, Revolving
Facility Collateral Agent and as First Lien Agent
 
By
   
Name:
 
Title:
By:
   
Name:
 
Title:
Address:
Attention:
Telecopier:

 
 

Intercreditor Agreement Signature Page
6488593
 
 

--------------------------------------------------------------------------------

 

 
 
BANK OF AMERICA, N.A.
 
as Bridge Loan Administrative Agent,
 
Bridge Loan Collateral Agent and as First Lien Agent
 
 
By:
   
Name:
 
Title:
By:
   
Name:
 
Title:
Address:
 
Attention:
 
Telecopier:
 

 
 

Intercreditor Agreement Signature Page
6488593
 
 

--------------------------------------------------------------------------------

 

 
 
WELLS FARGO BANK, N.A.
 
as Trustee
     
By:
   
Name:
 
Title:
Address:
 
Attention:
 
Telecopier:
 

 
 
 
 
 
 

Intercreditor Agreement Signature Page
6488593
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
BERRY PLASTICS GROUP, INC.
   
By:
 
Name:
 
Title:
 


Intercreditor Agreement Signature Page
6488593
 
 

--------------------------------------------------------------------------------

 

 
 
BERRY PLASTICS CORPORATION
   
By:
   
Name:
 
Title:

 
 
BERRY PLASTICS TECHNICAL SERVICES, INC.
BERRY S STERLING CORPORATION
CARDINAL PACKAGING, INC.
CPI HOLDING CORPORATION
KNIGHT PLASTICS, INC.
PACKERWARE CORPORATION
PESCOR, INC.
VENTURE PACKAGING, INC.
VENTURE PACKAGING MIDWEST, INC.
BERRY PLASTICS ACQUISITION CORPORATION
III
BERRY PLASTICS ACQUISITION CORPORATION
V
BERRY PLASTICS OPCO, INC.
BERRY PLASTICS ACQUISITION CORPORATION VIII
BERRY PLASTICS ACQUISITION CORPORATION
IX
BERRY PLASTICS ACQUISITION CORPORATION
X
BERRY PLASTICS ACQUISITION CORPORATION
XI
BERRY PLASTICS ACQUISITION CORPORATION
XII
BERRY PLASTICS ACQUISITION CORPORATION
XIII
ROLLPAK ACQUISITION CORPORATION
ROLLPAK CORPORATION
CAPTIVE HOLDINGS, INC.
CAPTIVE PLASTICS, INC.
CAPLAS NEPTUNE, LLC
CAPLAS LLC

 
 
By:
   
Name:
 
Title:

 
 

Intercreditor Agreement Signature Page
6488593
 
 

--------------------------------------------------------------------------------

 


 
COVALENCE SPECIALTY ADHESIVES LLC
By:
BERRY PLASTICS CORPORATION,
 
its sole member
 
By:
   
Name:
 
Title:



COVALENCE SPECIALTY ADHESIVES LLC
By:
BERRY PLASTICS CORPORATION,
 
its sole member
 
By:
   
Name:
 
Title:

 
 
AEROCON, LLC
By: BERRY PLASTICS CORPORATION,
 
its sole member and manager
 
By:
   
Name:
 
Title:

 
 
BERRY IOWA, LLC
By: BERRY PLASTICS CORPORATION,
 
its sole member and manager
 
By:
   
Name:
 
Title:

 
 
BERRY PLASTICS DESIGN, LLC
By: BERRY PLASTICS CORPORATION,
 
its sole member and manager
 
By:
   
Name:
 
Title:

 
 
 
 
POLY-SEAL, LLC
By:         BERRY PLASTICS CORPORATION,
  its sole member and manager
 
By:
   
Name:
 
Title
KERR GROUP, LLC
By:           BERRY PLASTICS CORPORATION,
  its sole member and manager
 
By:
   
Name:
 
Title
SAFFRON ACQUISITION, LLC.
By:            KERR GROUP, LLC,
  its sole member and manager
By:            BERRY PLASTICS CORPORATION
  its sole member and manager
 
By:
   
Name:
 
Title:
SUN COAST INDUSTRIES, LLC
By:           SAFFRON ACQUISITION, LLC,
  its sole member and manager
By:           KERR GROUP, LLC,
  its sole member and manager
By:           BERRY PLASTICS CORPORATION,
  its sole member and manager
 
By:
   
Name:
 
Title:
 

 
 

Intercreditor Agreement Signature Page
6488593
 
 

--------------------------------------------------------------------------------

 

 
 
LANDIS PLASTICS, LLC
By: BERRY PLASTICS CORPORATION,
 
its sole member and manager
 
By:
   
Name:
 
Title:
SETCO, LLC
By: KERR GROUP, LLC,,
 
its sole member
 
By:
BERRY PLASTICS CORPORATION,
 
             its sole member and manager
 
By:
   
Name:
 
Title:
TUBED PRODUCTS, LLC
By: KERR GROUP, LLC,
 
its sole member
 
By:
BERRY PLASTICS CORPORATION,
 
its sole member and manager
 
By:
   
Name:
 
Title:
GRAFCO INDUSTRIES LIMITED PARTNERSHIP
By: Caplas Neptune, LLC
 
its General Partner
 
By:
   
Name:
 
Title:
BERRY PLASTICS ACQUISITION CORPORATION XV, LLC
By:  BERRY PLASTICS CORPORATION,
 
Its sole member
 
By:
     
Name:
   
Title:

 
 

[Second Priority Intercreditor Agreement Signature Page]
6488593
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE I
 
AeroCon, Inc.
Berry Iowa, LLC
Berry Plastics Design, LLC
Berry Sterling Corporation
Berry Plastics Technical Services, Inc.
Cardinal Packaging, Inc.
CPI Holding Corporation
Knight Plastics, Inc.
Landis Plastics, LLC
Packerware Corporation
Pescor, Inc.
Poly-Seal, LLC
Venture Packaging, Inc.
Venture Packaging Midwest, Inc.
Berry Plastics Acquisition Corporation III
Berry Plastics Acquisition Corporation V
Berry Plastics Acquisition Corporation VIII
Berry Plastics Acquisition Corporation IX
Berry Plastics Acquisition Corporation X
Berry Plastics Acquisition Corporation XI
Berry Plastics Acquisition Corporation XII
Berry Plastics Acquisition Corporation XIII
Berry Plastics Acquisition Corporation XV, LLC
Kerr Group, LLC
Saffron Acquisition, LLC
Sun Coast Industries, LLC
Berry Plastics Opco, Inc.
Setco, LLC
Tubed Products, LLC
Covalence Specialty Coatings LLC
Covalence Specialty Adhesives LLC
Rollpak Acquisition Corporation
Rollpak Corporation
Captive Holdings, Inc.
Captive Plastics, Inc.
Caplas Neptune, LLC
Caplas LLC
Grafco Industries Limited Partnership

 
6488593
 
 

--------------------------------------------------------------------------------

 

EXECUTION COPY
 
EXHIBIT A
 
Joinder Agreement
 
JOINDER AGREEMENT
 
JOINDER AGREEMENT (this “Agreement”) dated as of [_______ ] [__ ], [____], among
[__________________] (the “New Administrative Agent”), as an Other First
Priority Lien Obligations Administrative Agent, [________________] (the “New
Collateral Agent”), as an Other First Priority Lien Obligations Collateral
Agent, BANK OF AMERICA, N.A., as administrative agent for the Revolving Facility
Secured Parties, CREDIT SUISSE, CAYMAN ISLANDS BRANCH as administrative agent
for the Term Loan Secured Parties referred to herein, BANK OF AMERICA, N.A., as
Bridge Loan Administrative Agent for the Bridge Loan Secured Parties referred to
herein, BANK OF AMERICA, N.A., as collateral agent for the Revolving Facility
Secured Parties, CREDIT SUISSE, CAYMAN ISLANDS BRANCH as collateral agent for
the Term Loan Secured Parties, BANK OF AMERICA, N.A., as collateral agent for
the Bridge Loan Secured Parties, WELLS FARGO BANK, N.A., as Second Priority
Notes Trustee, BERRY PLASTICS GROUP, INC. and BERRY PLASTICS CORPORATION (on
behalf of itself and its subsidiaries), and any other First Lien Agent and other
Second Priority Agent from time to time a party hereto.
 
This Agreement is supplemental to that certain Second Amended and Restated
Intercreditor Agreement, dated as of February 5, 2008 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), between []. This Agreement has been entered into to
record the accession of the New Administrative Agent[s] as Other First Priority
Lien Obligations Administrative Agent[s] under the Intercreditor Agreement and
to record the accession of the New Collateral Agent as an Other First Priority
Lien Obligations Collateral Agent under the Intercreditor Agreement.
 
Definitions
 
Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Intercreditor Agreement.
 
SECTION 1.
 
Accession
 
8.23           [The][/Each] New Administrative Agent agrees to become, with
immediate effect, a party to and agrees to be bound by the terms of, the
Intercreditor Agreement as an Other First Priority Lien Obligations
Administrative Agent as if it had originally been party to the Intercreditor
Agreement as an Other First Priority Lien Obligations Administrative Agent.
 
8.24           The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the Intercreditor Agreement
as an Other First Priority Lien Obligations Collateral Agent as if it had
originally been party to the Intercreditor Agreement as an Other First Priority
Lien Obligations Collateral Agent.
 
 
 

--------------------------------------------------------------------------------

 
8.25           The New Administrative Agent[s] and the New Collateral Agent
confirm that their address details for notices pursuant to the Intercreditor
Agreement are as follows: [_____________].
 
8.26           Each party to this Agreement (other than the New Administrative
Agent[s] and New Collateral Agent) confirms the acceptance of the New
Administrative Agent[s] and the New Collateral Agent as an Other First Priority
Lien Obligations Administrative Agent and an Other First Priority Lien
Obligations Collateral Agent, respectively, for purposes of the Intercreditor
Agreement.
 
8.27           1.5. [           ] is[/are] acting in the capacities of Other
First Priority Lien Obligations Administrative Agent[s] and [ ] is acting in its
capacity as Other First Priority Lien Obligations Collateral Agent solely for
the Secured Parties under [_____________].
 
SECTION 2.
 
Miscellaneous
 
8.28           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
8.29           This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
[INSERT SIGNATURE BLOCKS]
 

Intercreditor Agreement Signature Page
6488593
 
 

--------------------------------------------------------------------------------

 
